Citation Nr: 0427145	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently assigned a 30 percent evaluation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1999, which denied the veteran's claim for an 
increased rating for bilateral pes planus.  For reasons 
expressed below, this appeal is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.

The Board notes the veteran's appeal initially included the 
issue of an increased rating for post-operative bilateral 
condylectomies of the fifth toes.  However, at his RO hearing 
in August 1999, this issue was withdrawn from the appeal, and 
the Board no longer has jurisdiction to address it.

In a statement received in June 2004, the veteran appeared to 
be raising claims of service connection for drug and alcohol 
abuse, bilateral knee disorders, and a back disorder, all as 
secondary to his service-connected pes planus.  The Board 
notes an October 2002 rating decision denied secondary 
service connection for bilateral knee disorders and a back 
disorder.  Since the June 2004 statement was not received 
within one year of notification of that decision, the rating 
decision is final, and the veteran needs to reopen these 
claims with the submission of new and material evidence.  The 
claims raised in June 2004 are REFERRED to the RO for 
appropriate action.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for an 
increased rating for bilateral pes planus.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, 
the most recent VA examination to evaluate his pes planus 
condition was in August 1999, and that examination did not 
fully address all of the rating criteria.  In order to more 
accurately evaluate his condition, he should be afforded a 
current examination which encompasses all relevant rating 
factors.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Little Rock 
for treatment from 2002 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claim that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  After receiving the above VA treatment 
records, to the extent available, the 
veteran should be scheduled for a VA 
examination to determine the 
manifestations and severity of his 
bilateral pes planus.  The claims folder 
should be provided to and reviewed by the 
examiner.  The examination should include 
the severity of pronation, as well as 
whether there is extreme tenderness on the 
plantar surfaces of the feet, marked 
inward displacement, and/or severe spasm 
of the tendo Achillis on manipulation of 
the feet.  The examiner should also 
comment as to whether the condition is 
improved by orthopedic shoes or 
appliances.  The presence and extent of 
any functional loss due to painful motion, 
weakened movement, excess fatigability, 
and/or incoordination should also be 
addressed.  



4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for an increased rating for 
bilateral pes planus.  If the claim is 
denied, the veteran should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




